    Case 3:20-cv-01114-C-BT Document 28 Filed 11/23/20                  Page 1 of 2 PageID 432



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION


DONOVAN HENRY,                                    )
                                                  )
                       Petitioner,                )
                                                   )
                                                   )
                                                   )
MARC J. MOORE,, er a/.,                            )
                                                   )
                       Respondent.                 )   Civil Action No. 3:20-CV-l I l4-C-BT


                                              ORDER

         Before the Court are the Findings, Conclusions, and Recommendation ofthe United

States Magistrate Judge therein advising the Court that Petitioner's petition for a writ ofhabeas

corpus and motion for preliminary injunction should be denied.l

         The Court conducts a de novo review ofthose portions of the Magistrate Judge's report or

specified proposed findings or recommendations to which a timely objection is made. 28 U.S.C.

$   636(bX1XC). Portions ofthe report or proposed findings or recommendations that are not the

subject ofa timely objection will be accepted by the Court unless they are clearly erroneous or

contrary to law. See IJnited Stdtes v. Llrilson,864 F.2d 1219,1221 (5th Cir. 1989).

         After due consideration and having conducte d a de novo review, the court finds that

Petitioner's objections should be oVERRULED. The Court has further conducted an

independent review ofthe Magistrate Judge's findings and conclusions and finds no error' It is

therefore ORDERED that the Findings, Conclusions, and Recommendation are hereby



      I Petitioner has filed timely objections to the Magistrate Judge's Findings, Conclusions, and
Recommendation
 Case 3:20-cv-01114-C-BT Document 28 Filed 11/23/20                     Page 2 of 2 PageID 433



ADOPTED     as the   findings and conclusions of the Court. For the reasons stated therein,

Petitioner's petition for a writ ofhabeas corpus and motion for preliminary injunction are hereby

DENIED,
                                   ,l
       SO ORDERED thiS        )i     auy ofNovember,2020.




                                                               1,,2ffi
                                                       R.          GS
                                               SENIO        L]NITED STA       ISTzuCT JUDGE


                                                                        I




                                                   2
